[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR MODIFICATION DATED MARCH 24, 1994
The plaintiff seeks to modify alimony orders issued by the court October 8, 1991 (Reicher, J.). The plaintiff claims there has been a substantial change in his financial situation since the date of the orders.
Upon hearing of the parties and careful consideration of all the testimony, evidence and exhibits, the court finds:
1. Judgment of Dissolution of Marriage was entered CT Page 8472 October 8, 1991.
2. Alimony orders were issued pursuant to terms of Property and Separation Agreement dated October 8, 1991, which was incorporated into the judgment.
3. Article IV Alimony of said agreement is as follows:
A. The Husband shall pay the Wife periodic alimony until his death, her death, her remarriage or until seventeen (17) years from date of this Agreement as follows:
a) $650.00 per week for one year from date, that is, until October 8, 1992;
b) $500.00 per week for one year, that is, until October 8, 1993;
c) $400.00 per week for five years, that is until October 8, 1998; and,
d) $300.00 per week for ten years, that is, until October 8, 2008.
The duration of said periodic alimony will be non-modifiable.
4. October 8, 1991 the plaintiff had earnings of $1,662.04 including bonus. See Financial Affidavit dated October 8, 1991.
5. Presently the plaintiff earns $934.00 weekly. See Financial Affidavit dated July 8, 1994.
6. The plaintiff has a one-third encumbered interest in an insurance agency. The income therefrom has greatly diminished. This has been attributed to the troubled economic climate, loss of clients and decreased company commissions. A major loss was the City of Waterbury.
7. This is a weekly earnings loss of $728.00.
The plaintiff's current income is approximately 44% less than October 8, 1991, when the original financial orders were issued with regard to alimony. CT Page 8473
Liabilities which were $115,792.00 as of October 8, 1991, were increased to $120,747.00. See Financial Affidavits, supra noted.
Therefore, the court concludes that the, plaintiff has shown a substantial change in his financial circumstances and that same was not caused by any measure of any fault on his part.
Accordingly, the court modifies Article IV.A.(c). of the Property and Separation Agreement dated October 8, 1991, to reduce the alimony from $400.00 per week to $224.00 per week effective as per letter of the parties date April 11, 1994.
So ordered.
JOSEPH F. MORELLI STATE TRIAL REFEREE